Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B in the reply filed on 10/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 19 is withdrawn; claims 1-18 and 20 are under examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the desired 3D molded part” (singular).  There is insufficient antecedent basis for this limitation in the claim.
The phrase “suitable means” renders claim 1 indefinite because it is unclear what means would be suitable or not suitable.
Claim 1 recites the limitation "the areas printed with absorber."  There is insufficient antecedent basis for this limitation in the claim. Moreover, the absorber is selectively applied, but there is no antecedent basis for the absorber being printed.
Claim 1 recites the limitation "the powder."  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the melting temperature."  There is insufficient antecedent basis for this limitation in the claim.
The phrase “these steps” renders claim 1 indefinite because it is unclear which of the previously recited steps are meant to be included in “these steps.”
Claim 1 recites the limitation "the melting temperature."  There is insufficient antecedent basis for this limitation in the claim.
The phrase “basic heating” renders claim 2 indefinite because it is unclear what heating is considered “basic” and/or advanced, and what element or material is being heated.
The term “overhead” renders claim 2 indefinite because it is unclear what element or material the radiator is over.
Claim 3 recites the limitation "the unprinted areas."  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, 11 and 12 recite the limitation "the recrystallization temperature."  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the printed surface."  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the unprinted surface."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the power."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the respective elements."  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the respective heating."  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the construction surface."  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 recite the limitation "the form."  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 recite the limitation "the temperature."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the liquid."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the amount."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the absorber or absorbers."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the print head."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monsheimer et al. (US 2007/0183918).
Claim 1: Monsheimer et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (¶¶ 14, 25); selectively printing a liquid absorber (¶¶ 11-13); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 11-13); lowering the construction field by one layer thickness (¶¶ 14, 22); and repeating the applying, printing, inputting and lowering steps until a part is produced (¶¶ 14, 22), wherein the step of inputting energy is effected by radiation having a single wavelength of 157 nm (¶ 8).
Claim 9: Monsheimer et al. discloses the absorber being a liquid (¶ 14).
Claim 15: Monsheimer et al. discloses the liquid being selectively applied by a printhead (¶ 24).
Claim 18: Monsheimer et al. discloses the construction material being selectively solidified and sintered (¶ 32).
Claim 20: Monsheimer et al. discloses the print head selectively applies absorber in the x and y directions of travel (¶ 81).

Claims 1-9, 11, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (US 2017/0361505).
Claim 1: Abbott et al. discloses a method of applying a particulate construction material onto a construction field in a defined layer using a coater (¶ 19; fig. 1); selectively printing a liquid absorber (¶¶ 21-22); inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 22-23); lowering the construction field by one layer thickness (¶ 19); and repeating the applying, printing, inputting and lowering steps until a part is produced (¶ 24), wherein the step of inputting energy is effected by monochromatic radiation (¶ 23).
Claim 2: Abbott et al. discloses an overhead radiator used for basic heating and a sintering radiator used to heat the printed areas to a temperature above the melting temperature (¶ 12).
Claim 3: Abbott et al. discloses the sintering radiator having a wavelength for heating the printed areas to a temperature above the melting temperature and a wavelength for heating the unprinted areas to a temperature above the recrystallization temperature (¶¶ 12-14).
Claims 4-5: Abbott et al. discloses the radiators are static or movable (¶ 20).
Claim 6: Abbott et al. discloses adjusting power and regulating heat (¶ 38).
Claim 7: Abbott et al. discloses selective heating by selective activation and deactivation of sources of radiation performed during a pass over the construction surface (¶ 38).
Claim 8: Abbott et al. discloses selective activation and deactivation of stationary sources of radiation being performed (¶ 20).
Claim 9: Abbott et al. discloses the absorbing being liquid (¶ 26).
Claim 11: Abbott et al. discloses the melting temperature of the material being 185C (¶ 30).
Claims 13-14: Abbott et al. discloses heating taking place such that only the areas printed with absorber connect by partial melting and sintering (¶¶ 11-12); the construction material is in the form of a powder (¶ 19); the absorber including radiation-absorbing components (¶¶ 21-22); and the temperatures of the construction field and material being controlled (¶¶ 12-14).
Claim 15: Abbott et al. discloses the liquid being selectively applied by a print head (¶ 15).
Claim 17: Abbott et al. discloses the printhead being adjustable (¶ 34).
Claim 18: Abbott et al. discloses the material being selectively solidified and sintered (¶ 11).
Claim 20: Abbott et al. discloses the printhead selectively applying liquid in both directions (¶¶ 37-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US 2007/0183918) in view of Hopkinson et al. (US 2014/0314613).
Claim 2: Monsheimer et al. discloses sintering being used to heat the printed areas to a temperature above the melting temperature, but is silent as to an overhead radiator being used for basic heating. However, Hopkinson et al. discloses a method of producing 3D molded parts including applying a particulate construction material onto a construction field in a defined layer using a coater (claim 1), selectively printing an absorber (claim 25), inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 121-123), lowering the construction field by one layer thickness (¶ 153), and repeating the applying, printing, inputting and lowering steps until a part is produced (claim 1), wherein the energy input of printed areas is effected by means of radiation (¶ 170), and an overhead radiator is used for basic heating (fig. 5; ¶¶ 43-49, 167-171). As taught by Hopkinson et al., the overhead heater prevents at least one underlying layer of particulate material from cooling to a temperature at which is curls (¶ 45). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included a second heater in the method of Monsheimer et al. to prevent at least one underlying layer of particulate material from cooling to a temperature at which is curls, as taught by Hopkinson et al.
Claim 3: Monsheimer et al. discloses the sintering radiator having at least two wavelengths capable of heating printed areas above a melting temperature and unprinted areas above a recrystallization temperature depending on the materials used (¶ 8).
Claims 4-5: Hopkinson et al. discloses the radiators can be movable or static (¶¶ 43-44).
Claim 6: Hopkinson et al. discloses the power and heat being regulated (¶ 182).
Claims 7-8: Hopkinson et al. discloses, for selective heating of printed and unprinted areas, selective activation and deactivation of sources of radiation is performed during a pass over the construction surface (¶¶ 152-153).
Claims 11-12: Absent evidence of unexpected results obtained from the claimed temperatures, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable temperature to effectively form a 3D object and avoid caking, the temperatures being result effective variables routinely optimized by those of skill in the art, and explicitly recognized as such by Hopkinson et al. (¶¶ 177-179). The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).
Claims 13-14: Monsheimer et al. discloses heating taking place such that only the areas printed with absorber connect by partial melting and sintering (¶¶ 11-13); the construction material is in the form of a powder (¶ 14); and the absorber including radiation-absorbing components (¶ 13). Hopkinson et al. discloses the temperatures of the construction field and material being controlled (¶¶ 174-179).
Claim 16: Hopkinson et al. discloses the absorber being regulated via greyscale values of the printhead (¶ 143).
Claim 17: Hopkinson et al. discloses adjusting the droplet mass of the print heat (¶ 143).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Monsheimer et al. (US 2007/0183918) in view of Voeght et al. (US 2010/0047454).
Monsheimer et al. is silent as to the absorber being an oil-based ink containing carbon particles. However, Voeght et al. discloses a method of forming a 3D part including selectively printing an oil-based ink containing carbon particles (¶¶ 126, 145). As taught by Voeght et al., using an oil-based ink containing carbon particles allows for effective printing on a wide variety of substrates (¶¶ 24-25). It would have been obvious to one of ordinary skill in the art at the time the application was filed to having included the ink of Voeght et al. in the method of Monsheimer et al. to effectively print on a wide variety of substrates, as taught by Voeght et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2017/0361505) in view of Voeght et al. (US 2010/0047454).
Abbott et al. is silent as to the absorber being an oil-based ink containing carbon particles. However, Voeght et al. discloses a method of forming a 3D part including selectively printing an oil-based ink containing carbon particles (¶¶ 126, 145). As taught by Voeght et al., using an oil-based ink containing carbon particles allows for effective printing on a wide variety of substrates (¶¶ 24-25). It would have been obvious to one of ordinary skill in the art at the time the application was filed to having included the ink of Voeght et al. in the method of Abbott et al. to effectively print on a wide variety of substrates, as taught by Voeght et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2017/0361505), as applied to claim 1 above.
Abbott et al. discloses the melting temperature of the material being 185C (¶ 30)., but is silent as to the claimed recrystallization temperature. However, absent evidence of unexpected results obtained from the claimed temperature, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a suitable temperature to effectively form a 3D object, the temperature being a result effective variables routinely optimized by those of skill in the art, and explicitly recognized as such by Abbott et al. (¶ 12). The optimization of a range or other variable within the claims that flows from the “normal desire of scientists or artisans to improve upon what is already generally known” is prima facie obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) (determining where in a disclosed set of percentage ranges the optimum combination of percentages lies is prima facie obvious).  The discovery of an optimum value of a variable in a known process is usually obvious. In re Aller, 220 F.2d 454, 456 (C.C.P.A. 1955).  See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”).  See also In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“‘[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.’” (quoting Aller, 220 F.2d at 456)); In re Kulling, 897 F.2d 1147, 1149 (Fed. Cir. 1990) (finding no clear error in Board of Patent Appeals and Interferences’ conclusion that the amount of eluent to be used in a washing sequence was a matter of routine optimization known in the pertinent prior art and therefore obvious).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US 2017/0361505) in view of in view of Hopkinson et al. (US 2014/0314613).
Claim 2: Abbott et al. is silent as to using greyscale values to regulate the amount of absorber. However, Hopkinson et al. discloses a method of producing 3D molded parts including applying a particulate construction material onto a construction field in a defined layer using a coater (claim 1), selectively printing an absorber (claim 25), inputting energy for selective melting of areas printed with absorber at a sintering temperature above the melting temperature of the material (¶¶ 121-123), lowering the construction field by one layer thickness (¶ 153), and repeating the applying, printing, inputting and lowering steps until a part is produced (claim 1), wherein the energy input of printed areas is effected by means of radiation (¶ 170), and using greyscale values to regulate the amount of absorber (¶ 143). As taught by Hopkinson et al., using greyscale to specify the amount of radiation absorbed allows for any desired radiation intensity profiles over the surface portion of the layer. It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included a greyscale values in the method of Abbott et al. to provide any desired radiation intensity profiles over the surface portion of the layer, as taught by Hopkinson et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754